            Case 1:20-mj-06415-MPK Document 6 Filed 06/10/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 20-mj-6415-MPK
                                              )
SHANE KENNETH SCHMIDT,                        )
                                              )
                       Defendant.             )


                   GOVERNMENT'S MOTION TO UNSEAL COMPLAINT

       The United States Attorney hereby respectfully moves the Court to unseal the complaint,

supporting attached affidavit, this motion, and the Court’s order on this motion. As grounds for

this motion, the government states that it no longer believes that public disclosure of these

materials might jeopardize the ongoing investigation of this case.



                                                      Respectfully submitted,


                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                  By: /s/ James R. Drabick
                                                      James R. Drabick
                                                      Assistant U.S. Attorney

Date: June 10, 2020




                                                      HONORABLE M. PAGE KELLEY
                                                      U.S. Magistrate Judge
                                                      District of Massachusetts
